United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2166
                                  ___________

Joseph E. Manley,                 *
                                  *
            Appellant,            *
                                  * Appeal from the United States
      v.                          * District Court for the
                                  * Southern District of Iowa.
Eric Robinson; Wayne Dawson,      *
                                  *     [UNPUBLISHED]
            Appellees.            *
                             ___________

                            Submitted: February 1, 2005
                               Filed: February 3, 2005
                                ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Joseph E. Manley appeals the district court’s1 order granting defendants
summary judgment and dismissing his civil action. After carefully reviewing the
record, we conclude that the judgment was proper because defendants had reasonable
suspicion to stop Manley and thereafter had probable cause to arrest him, and the



      1
      The Honorable Ross A. Walters, Chief United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
ordinance, as applied to Manley, was not unconstitutional nor is his facial challenge
valid. Thus, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-